Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 6 January 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwolle, 6 January 1782

Your Excellency will know, through Mr. de Neufville, that I intend to place 12 thousand florins in the American funds. Perhaps I will be in a position to add an additional 5 thousand, but we will see. I prefer a loan, made chargeable to your Excellency, rather than a loan made under the guarantee of France and of this republic. I say this because I will not pretend to be as ridiculous as my compatriots, who, up until this hour, would not dare entrust their money to America without such a precaution! I assure your Excellency that their conduct, in all respects, begins to shock me. I am beginning to feel more than indifference toward them. I am ashamed to be Dutch and I am angry at the effort I have often made, with this same intensity, because of my devotion to these two countries, so that I might prevent your Excellency from forming unfavorable ideas about the character of the nation. You see, I would rather recall the response of Statilius to Brutus: Sapientis non esse propter malos et Stultos in periculum et turbas Se dare. I do not regret sacrificing one of the best occasions to make a brilliant fortune. I do not want a fortune. But I do regret sacrificing my peace of mind and this is because of knaves and fools. Look at all of the merchants, who formerly made a lot of noise, and who, through their serious petitions, could have overridden the English faction, or at least hindered it exceedingly. This is the only class of citizens that has the ability to assemble to deliberate their common interests, without anyone daring to make a crime of it. Don’t we see these merchants, even those who are ruined, keeping their mouths closed as if they were padlocked. If a small remainder of devotion for a peace, which I believe lost without resources, could make me hope for some event, which could serve as a remedy for the dying, it would be this: I would like to see your Excellency ask for, in a tone appropriate to the grandeur of the United States and to the shameful reception made to its ambassador, a categorical response to the memorial, as presented by your Excellency to their high mightinesses. Such a step, under the present circumstances, would create a commotion. Many enlightened men wish for it, and truly there is no more time for stalling. A certain great city never did anything worthwhile because it is still stalling. Like the Spanish before Gibraltar. It exhausts itself and loses time through vain efforts against a certain great personage, instead of, with much less effort, being able to produce for us an alliance with France and America. The necessity for this measure is known by everyone, even though there are always people too far removed to approve of this step. Moreover, the retreat of this personage would have to be a necessary consequence of such an alliance. Gentlemen of the great city have, in my opinion, spent their credit on trifles. But it is not proper for an Expolitique to get involved in affairs of the state. Please forgive me, your Excellency, for occupying so much of your time, and I have the honor to be with all possible respect for your Excellency, your very humble and very obedient servant

J D van der Capellen

